Exhibit 10.2
SEPARATION AGREEMENT AND
GENERAL RELEASE OF ALL CLAIMS
This Separation Agreement and General Release of all Claims (“Agreement”) is
made by and between Mathieu B. Streiff (“Employee”) and Grubb & Ellis Company
(“Grubb & Ellis” or the “Company”) (collectively, the “Parties”).
1. Separation From Employment. Notwithstanding Employee’s submission of a
resignation letter to the Company on June 6, 2011, as part of the Company and
Employee negotiating the Consulting Agreement (as defined below), the Company
and Employee agree that Employee’s employment as Executive Vice President,
General Counsel and Corporate Secretary of the Company shall be deemed
terminated effective as of June 10, 2011 (the “Termination Date”). As of the
Termination Date, Employee also resigns as an officer and director of all
subsidiaries of the Company. The Company acknowledges that, as of the date
Employee signs this Agreement, Employee has not received Employee’s closing
paycheck, including payment for all accrued and unused Paid Time Off (PTO), if
any. Notwithstanding Employee’s resignation, Employee agrees to provide certain
consulting services in accordance with the terms of the Consulting Agreement
attached hereto as Exhibit A (the “Consulting Agreement”).
2. Resolution of Disputes. The Parties have entered into this Agreement as a way
of severing the employment relationship between them and amicably settling any
and all potential claims or disputes (the “Disputes”) concerning Employee’s
employment with Grubb & Ellis or termination of employment from Grubb & Ellis.
The Parties desire to resolve the above referenced Disputes and all issues
raised by the Disputes, without the further expenditure of time or the expense
of contested litigation. Additionally, the Parties desire to resolve any known
or unknown claims as more fully set forth below; provided that, notwithstanding
the foregoing, Employee represents and warrants to the Company that there are no
third party claims threatened or pending against the Company of which Employee
is aware but of which the Company is unaware. For these reasons, they have
entered into this Agreement.
3. Termination of Employment Benefits. Employee represents, understands and
agrees that Employee’s active employment with Grubb & Ellis ended on the
Termination Date as specified above, that Employee will not otherwise demand
further employment with Grubb & Ellis, and that Employee will no longer be
covered by or eligible for any benefits under any Grubb & Ellis employee benefit
plan in which employee currently participates, except as otherwise noted herein.
Employee’s health benefits coverage will continue through June 30, 2011 at which
time Employee will be eligible for continued coverage through the election of
COBRA. Employee will receive by separate cover information regarding Employee’s
rights to health insurance continuation under COBRA and any Grubb & Ellis 401(k)
Plan benefits. As of the Termination Date, Employee shall not be entitled to any
of the rights and privileges established for Grubb & Ellis’s employees except as
otherwise provided in this Agreement.
4. Payment. In return for Employee’s execution of and compliance with this
Agreement, including the releases that form a material part of this Agreement,
Grubb & Ellis shall provide Employee with certain separation benefits (see
below) to which Employee would not otherwise be entitled:
a. Grubb & Ellis shall pay Employee $14,746.04 (Forteen Thousand Seven Hundred
Fourty-Six Dollars and Four cents), subject to deductions for state and federal
withholding tax, social security and other employee taxes and payroll
deductions. This payment is equivalent to seven (7) months of Employee’s monthly
benefits premiums including a gross up for taxes. This payment shall be made
within the next pay period after the Effective Date of this Agreement (as
defined in paragraph 12). After Grubb & Ellis has completed processing its
payroll for this calendar year, Grubb & Ellis will issue to Employee an IRS Form
W-2 which will include the payment.

 

 



--------------------------------------------------------------------------------



 



5. General Release.
(a) Grubb & Ellis Release. In consideration of and in return for the promises
and covenants undertaken in each of this Agreement and in that certain
Consulting Agreement of even date hereof being entered into by and between Grubb
& Ellis and Employee, and for other good and valuable consideration, receipt of
which is hereby acknowledged and except as noted below, Employee does hereby
acknowledge full and complete satisfaction of and does hereby unconditionally,
irrevocably and absolutely release, absolve and discharge Grubb & Ellis and each
of Grubb & Ellis’s predecessors, parents, subsidiaries, affiliates, associates,
owners, divisions, related companies and business concerns, past and present,
and each of them, as well as each of their partners, trustees, directors,
officers, shareholders, agents, attorneys, servants and employees, past and
present, and each of them (collectively referred to as “Company Releasees”),
from any and all claims, demands, liens, agreements, contracts, covenants,
actions, suits, causes of action, grievances, wages, vacation or PTO payments,
severance payments, obligations, commissions, overtime payments, debts, profit
sharing claims, expenses, damages, judgments, orders and liabilities of whatever
kind or nature in state or federal law, equity or otherwise, whether known or
unknown to Employee (collectively, the “Employee Claims”), which Employee now
owns or holds or has at any time owned or held as against Company Releasees, or
any of them, including specifically but not exclusively and without limiting the
generality of the foregoing, any and all Employee Claims known or unknown,
suspected or unsuspected: (1) arising out of Employee’s employment with Grubb &
Ellis or termination of that employment; or (2) arising out of or in any way
connected with any claim, loss, damage or injury whatsoever, known or unknown,
suspected or unsuspected, resulting from any act or omission by or on the part
of Company Releasees, or any of them, committed or omitted on or before the date
this Agreement is executed by Employee. Also, without limiting the generality of
the foregoing, Employee specifically releases Company Releasees from any claim
for attorneys’ fees. EMPLOYEE ALSO SPECIFICALLY AGREES AND ACKNOWLEDGES EMPLOYEE
IS WAIVING ANY RIGHT TO RECOVERY BASED ON STATE OR FEDERAL AGE, SEX, PREGNANCY,
RACE, COLOR, NATIONAL ORIGIN, MARITAL STATUS, RELIGION, VETERAN STATUS,
DISABILITY, SEXUAL ORIENTATION, MEDICAL CONDITION OR OTHER ANTI-DISCRIMINATION
LAWS, INCLUDING, WITHOUT LIMITATION, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE EQUAL PAY ACT, THE AMERICANS WITH
DISABILITIES ACT, THE EMPLOYEE RETIREMENT INCOME SECURITY ACT, THE WORKER
ADJUSTMENT RETRAINING AND NOTIFICATION ACT, THE CALIFORNIA FAIR EMPLOYMENT AND
HOUSING ACT, THE CALIFORNIA FAMILY RIGHTS ACT, THE CALIFORNIA LABOR CODE, AND
ALL OTHER STATE LAWS, ALL AS AMENDED, WHETHER SUCH CLAIM BE BASED UPON AN ACTION
FILED BY EMPLOYEE OR BY A GOVERNMENTAL AGENCY. Employee acknowledges and agrees
that Employee has been properly paid for all hours worked, that Employee has not
suffered any on-the job injury for which Employee has not already filed a claim,
that Employee has been properly provided any leave of absence because of
Employee’s, or a family member’s, serious health condition, and that Employee
has not been subjected to any improper treatment, conduct or actions due to or
related to Employee’s request, if any, or Employee’s taking of, any leave of
absence because of Employee’s own, or a family member’s serious health
condition.

 

2



--------------------------------------------------------------------------------



 



The foregoing release does not apply to any claim that, as a matter of law
cannot be released, including but not limited to claims for unemployment
insurance benefits and/or workers’ compensation claims. The foregoing release
also does not preclude Employee from filing suit to challenge Grubb & Ellis’s
compliance with the waiver requirements of the Age Discrimination in Employment
Act, as amended by the Older Workers Benefit Protection Act. This Agreement does
not include rights or claims that may arise after the date Employee executes
this Agreement.
Except as described below, Employee agrees and covenants not to file any suit,
charge, or complaint against Company Releasees in any court or administrative
agency, with regard to any Employee Claim. Employee further represents that no
claims, complaints, charges, or other proceedings are pending in any court,
administrative agency, commission or other forum relating directly or indirectly
to your employment with, or separation from, Grubb & Ellis. Nothing in this
Agreement shall be construed to prohibit Employee from filing a charge with the
Equal Employment Opportunity Commission (“Commission”) and/or National Labor
Relations Board (“NLRB”) or other federal, state, or local agency or
participating in any investigation or proceeding conducted by such
administrative agencies. However, Employee is waiving any claim Employee may
have to receive monetary damages in connection with any Commission and/or NLRB
or other agency proceeding concerning matters covered by this Agreement.
(b) Employee Release. In consideration of and in return for the promises and
covenants undertaken in this Agreement, and for other good and valuable
consideration, receipt of which is hereby acknowledged, Grubb & Ellis does
hereby unconditionally, irrevocably and absolutely release, absolve and
discharge Employee, from any and all claims, losses, liabilities, charges,
suits, damages, liabilities, demands and causes of action, known or unknown,
suspected or unsuspected, which Grubb & Ellis now owns or holds or has at any
time owned or held against Employee (collectively, the “Grubb & Ellis Claims”
and, together with the Employee Claims, the “Claims”) arising directly or
indirectly out of or in any way connected with the transactions or occurrences
between Company and Employee to date and all actions taken by Employee on behalf
of or relating to Company, to the fullest extent permitted by law, including,
but not limited to, Employee’s employment with Company, the termination of
Employee’s employment with Company, Employee’s service as Executive Vice
President, General Counsel and Corporate Secretary of the Company and Employee’s
service as an officer and/or director of any direct and indirect subsidiaries of
the Company. This release is intended to have the broadest possible application
and includes, but is not limited to, any tort, contract, common law,
constitutional or other statutory claims, and all claims for attorney’s fees,
costs and expenses.
Except as described below, Grubb & Ellis agrees and covenants not to file any
suit, charge, or complaint against Employee in any court or administrative
agency, with regard to any Grubb & Ellis Claim. Grubb & Ellis further represents
that no claims, complaints, charges, or other proceedings are pending in any
court, administrative agency, commission or other forum relating directly or
indirectly to your employment with, or separation from, Grubb & Ellis.
(c) The parties acknowledge that they may discover facts or law different from,
or in addition to, the facts or law that they know or believe to be true with
respect to the Claims and agree, nonetheless, that this Agreement and the
releases contained in it shall be and remain effective in all respects
notwithstanding such different or additional facts or the discovery of them. The
parties declare and represent that they intend this Agreement to be complete and
not be subject to any claim of mistake, and that the releases herein express
final, full and complete releases, and regardless of the adequacy or inadequacy
of the consideration, the parties intend the releases herein to be final and
complete. The parties execute these releases with the full knowledge that these
releases cover all possible claims between them to date, to the fullest extent
permitted by law.

 

3



--------------------------------------------------------------------------------



 



(d) Waiver of Civil Code Section 1542. It is the intention of the Parties in
executing this instrument that it shall be effective as a bar to each and every
Grubb & Ellis Claim and Employee Claim specified in this Agreement. In
furtherance of this intention, the Parties hereby expressly waive any and all
rights and benefits conferred upon such Party by the provisions of Section 1542
of the California Civil Code, and expressly consent that this Agreement shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected Claims, if any,
as well as those relating to any other Claims hereinabove specified.
Section 1542 provides:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
Having been so apprised, each Party nevertheless hereby voluntarily elects to
and does waive the rights described in Civil Code Section 1542, and elects to
assume all risks for Claims that now exist in such Party’s favor, known or
unknown.

         
/s/ TPD
  /s/ MS    
 
Company Initials
 
 
Employee Initials    

(e) Indemnification. Nothing in this Agreement is intended to or should be
construed to limit, modify or alter the terms of that certain Indemnification
Agreement dated as of March 14, 2011 by and between the Company and Employee, or
otherwise limit, modify or alter the indemnification, hold harmless and similar
protections afforded Employee pursuant to the Company’s and its subsidiaries’
by-laws and other organizational documents and under California state law.
(f) The releases and other provisions contained in this Section 5 shall become
effective immediately upon execution of this Agreement by the Parties; provided,
however, that to the extent the release of Employee Claims relate to age
discrimination under the ADEA they shall not be effective until the Effective
Date of this Agreement, as described in Section 11 below.
6. Non-Disparagement; Press Release. Employee agrees that Employee will not in
any way disparage the name or reputation of Grubb & Ellis, including:
(1) Employee agrees not to make any derogatory or negative remarks about Grubb &
Ellis; (2) Employee agrees not to make any negative or derogatory remarks about
the Company Releasees; and (3) Employee agrees not to make any remarks about any
disputes Employee has had with Grubb & Ellis or Company Releasees. Grubb & Ellis
agrees that its corporate public statements, executive officers and directors
will not in any way defame or disparage the name or reputation of Employee.
Employee shall have the right to review and reasonably approve any press release
issued by Company relating to Employee’s resignation and departure from the
Company.
7. Return of Grubb & Ellis Information/Documentation. Employee agrees that on
the Termination Date employee shall return all Grubb & Ellis information,
including but not limited to any confidential information, and all copies of
such information to Grubb & Ellis, and Employee shall destroy all extracts,
memoranda, notes, spreadsheets and any other material prepared by Employee or
Grubb & Ellis based upon Grubb & Ellis confidential information. Grubb & Ellis
information includes, but is not limited to, all information, equipment, books,
files, reports, records, employee lists, correspondence, materials, and other
documents including all reproductions, that may be considered to be property of
Grubb & Ellis or that contain proprietary information, whether in paper,
magnetic, electronic, or other form, that Employee has relating to the Company’s
practices, procedures, trade secrets, financial and accounting information,
client lists, client information, client billing and payment information, or
marketing of Grubb & Ellis’ services.

 

4



--------------------------------------------------------------------------------



 



8. Confidentiality.
Employee agrees: (1) the terms and conditions of this Agreement; and (2) any and
all actions taken by Company Releasees in accordance with this Agreement, are
confidential, and shall not be disclosed, discussed or revealed by any of them
to any other person or entity except Employee’s immediate family, attorney
and/or accountant. Nothing in this paragraph is intended to restrict either
Party or his/her/its agents from disclosing any provision of this Agreement to
any taxing authority or to any tax advisor to such Party. Should Employee at any
time be served with a subpoena under which Employee would arguably be required
to disclose any of the confidential information covered by this Agreement, then
Employee shall immediately contact Grubb & Ellis’s Senior Vice President, Human
Resources, so that Grubb & Ellis shall have adequate time to take those steps
necessary to prevent disclosure.
9. Trade Secrets and Confidential Information. Employee acknowledges that during
Employee’s employment, Employee may have had access to trade secrets and
confidential information about Grubb & Ellis, its products and services, its
customers, and its methods of doing business, including but not limited to
files, customer lists, pricing lists, technical data, financial data and
business processes. Employee agrees that Employee shall not disclose any
information relating to the trade secrets or confidential information of Grubb &
Ellis or its customers which has not already been disclosed to the general
public. Employee understands and acknowledges that Employee’s obligations under
prior agreements with Grubb & Ellis, if any, including but not limited to, any
Confidentiality, Intellectual Property, Trade Secrets, Non-Solicitation, Stock
Options, and Employee Stock Purchase Plan, will remain in full force following
Employee’s termination of employment and that Employee will continue to abide by
any such prior agreements.
10. Twenty-One Days To Consider Agreement. Grubb & Ellis advises Employee to
discuss this Agreement with an attorney before executing it. Employee’s decision
whether to sign this Agreement is made with full knowledge that Grubb & Ellis
has advised Employee to consult with an attorney. Employee acknowledges Employee
has been provided with at least 21 days within which to review and consider this
Agreement before signing it. Should Employee decide not to use the full 21 days,
then Employee knowingly and voluntarily waives any claim that Employee was not
in fact given that period of time or did not use the entire 21 days to consult
an attorney and/or consider this Agreement. Employee acknowledges that Grubb &
Ellis has not asked Employee to shorten the 21-day time period for consideration
of whether to sign this Agreement. The Parties agree that any changes, whether
material or immaterial, to this Agreement, do not restart the running of the
21-day period.
11. Right of Revocation. Within three calendar days of signing and dating this
Agreement, Employee shall deliver the executed original of the Agreement to
Amanda Piwonka, SVP, Human Resources at 1551 N. Tustin Suite 200, Santa Ana, CA
92705. However, the Parties acknowledge and agree that Employee may revoke this
Agreement for up to seven (7) calendar days following Employee’s execution of
this Agreement and that it shall not become effective or enforceable against
Employee until the revocation period has expired. The Parties further
acknowledge and agree that such revocation must be in writing addressed to and
received by Amanda Piwonka, SVP, Human Resources at 1551 N. Tustin Suite 200,
Santa Ana, CA 92705 not later than noon on the eighth (8th) day following
execution of this Agreement by Employee. If Employee revokes this Agreement
under this Paragraph, this Agreement shall not be effective or enforceable. The
Company shall have no similar right of revocation.

 

5



--------------------------------------------------------------------------------



 



12. Effective Date. If Employee does not revoke this Agreement in the time frame
specified in the preceding paragraph, the Agreement shall be effective at
12:00:01 p.m. on the eighth (8th) day after it is signed by Employee (the
“Effective Date”).
13. Choice of Law. This Agreement shall be construed in accordance with, and be
deemed governed by, the laws of the State of California without regard to its
conflict of laws provisions.
14. Non-Admission. Even though consideration is acknowledged for the mutual
release of Claims, neither party admits that it engaged in any unlawful or
improper conduct toward the other party. This Agreement shall not be construed
as an admission by either Grubb & Ellis or Employee that it has violated any
statute, law or regulation, breached any contract or agreement, or engaged in
any improper conduct.
15. General Terms And Conditions.
a. If any provision of this Agreement or any application of any provision of
this Agreement is held invalid, the invalidity shall not affect other provisions
or applications of the Agreement which can be given effect without the invalid
provision or application. To this end, the provisions of this Agreement are
severable.
b. Employee represents and warrants that Employee has not heretofore assigned or
transferred or purported to assign or transfer to any person, firm or
corporation any claim, demand, right, damage, liability, debt, account, action,
cause of action, or any other matter herein released. Employee agrees to
indemnify and hold Grubb & Ellis harmless against any claim, demand, right,
damage, debt, liability, account, action, cause of action, cost or expense,
including attorneys’ fees or costs, actually paid or incurred, arising out of or
in any way connected with any such transfer or assignment or any such purported
or claimed transfer or assignment.
c. This Agreement and all covenants and releases set forth herein shall be
binding upon and shall inure to the benefit of the respective Parties hereto,
their legal successors, heirs, assigns, partners, representatives, parent
companies, subsidiary companies, agents, attorneys, officers, employees,
directors and shareholders.
d. The Parties acknowledge each has read this Agreement, that each fully
understands his/her/its rights, privileges and duties under the Agreement, and
that each enters this Agreement freely and voluntarily. The parties acknowledge
that each has had the opportunity to consult with an attorney of his/her/its
choice to explain the terms of this Agreement and the consequences of signing
this Agreement.
e. This Agreement and the provisions contained herein shall not be construed or
interpreted for or against any Party hereto because that Party drafted or caused
that Party’s legal representative to draft any of its provisions.
f. The undersigned each acknowledge and represent that no promise or
representation not contained in this Agreement has been made to them and
acknowledge and represent that this Agreement contains the entire understanding
between the Parties and contains all terms and conditions pertaining to the
compromise and settlement of the subjects referenced in this Agreement. Each
Party acknowledges that he/she/it has relied solely upon his/her/its own legal
and tax advisors and that the lawyers, accountants and advisors to the other
Party have not given any legal or tax advice to such Party in connection with
this Agreement.

 

6



--------------------------------------------------------------------------------



 



g. Employee also agrees to cooperate with Grubb & Ellis regarding any pending or
subsequently filed litigation, claims, or other disputes involving Grubb & Ellis
that relate to matters within the knowledge or responsibility of Employee during
his/her employment with Grubb & Ellis. Without limiting the foregoing, Employee
agrees (i) to meet with Grubb & Ellis representatives, its counsel, or other
designees at mutually convenient times and places with respect to any items with
the scope of this provision; (ii) to provide truthful testimony regarding same
to any court, agency, or other adjudicatory body; and (iii) to provide Grubb &
Ellis with notice of contact by any adverse party or such adverse party’s
representative, except as may be required by law. Grubb & Ellis will reimburse
Employee for all reasonable expenses in connection with the cooperation
described in this paragraph.
h. Any modifications to this Agreement must be made in writing and signed by
Employee and Amanda Piwonka, SVP Human Resources or Tom D’Arcy, CEO of Grubb &
Ellis Company.
PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A
GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.
EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE/SHE HAS BEEN ADVISED THAT THIS
AGREEMENT IS A BINDING AND LEGAL DOCUMENT. EMPLOYEE FURTHER AGREES THAT S/HE HAS
HAD AT LEAST TWENTY-ONE (21) DAYS TO REVIEW THE PROVISIONS OF THIS AGREEMENT AND
HAS BEEN ADVISED TO SEEK LEGAL ADVICE REGARDING ALL ITS ASPECTS, AND THAT IN
EXECUTING THIS AGREEMENT EMPLOYEE HAS ACTED VOLUNTARILY AND HAS NOT RELIED UPON
ANY REPRESENTATION MADE BY GRUBB & ELLIS OR ANY OF ITS EMPLOYEES OR
REPRESENTATIVES REGARDING THIS AGREEMENT’S SUBJECT MATTER AND/OR EFFECT.
EMPLOYEE HAS READ AND FULLY UNDERSTANDS THIS AGREEMENT AND VOLUNTARILY AGREES TO
ITS TERMS.
AGREED AND UNDERSTOOD:

             
Date: 6/10/11
      /s/ Mathieu Streiff    
 
     
 
Mathieu Streiff    
 
            Date: 6/10/11   GRUBB & ELLIS COMPANY    
 
           
 
  By:   /s/ Thomas D’Arcy    
 
     
 
Thomas D’Arcy    
 
      Chief Executive Officer    

 

7